DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,559,608. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claimed invention are anticipated by U.S. Patent No. US 10,559,608.
U.S. Patent No. US 10,559,608 - claim 1
Instant Application – claim 21


1. An imaging device comprising: 
21. A light detecting device, comprising: 

a first imaging pixel including: 
a first pixel including: 

a first photoelectric conversion region; 
a first photoelectric conversion region; and 

a first charge accumulation region coupled to the first photoelectric conversion region via a first transfer transistor; and 
a first charge accumulation region; 

a first floating diffusion coupled to the first charge accumulation region; a first phase difference detection pixel including: 
a second pixel including: 
a second photoelectric conversion region; 
a second photoelectric conversion region; and 

a second charge accumulation region coupled to the second photoelectric conversion region via a second transfer transistor; and a second floating diffusion coupled to the second charge accumulation region; and 
a second charge accumulation region; and 

a light shielding film including a first light shielding portion and a second light shielding portion, 
a light shielding film disposed above a light receiving surface of the first charge accumulation region and the second charge accumulation region, 

wherein the first light shielding portion is disposed above a light receiving surface of the first charge accumulation region, and 
wherein the light shielding film overlaps a first area of the first pixel and a second area of the second pixel, and 

wherein the second light shielding portion is disposed above a light receiving surface of the second charge accumulation region and at least a part of a light receiving surface of the second photoelectric conversion region.
wherein the second area is greater than the first area.


Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. US 10,559,608, in view of Suzuki, US 2009/0240122. 
Claim 33 in the instant application recites the same limitations as claim 1 in U.S. Patent No. U.S. Patent No. US 10,559,608, however, claim 33 in the instant application does not specifically disclose a signal processing device.
Suzuki, US 2009/0240122, discloses an imaging device with a signal processing unit (see figure 1, element 5 and para 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the instant application in view of Suzuki, US 2009/0240122, to have a signal processing device, in order to process a high quality image for display.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto, US 2014/0091378.
In regard to claim 21, Hashimoto, US 2014/0091378, discloses a light detecting device, comprising: 
a first pixel (see figure 1A: image pickup pixel) including: 
a first photoelectric conversion region (see figure 1A, element 103 and figure 1B, element 141); and 
a first charge accumulation region (see figure 1B, element 143 and para 28); 
a second pixel (see figure 7A, focus detection pixel) including: 
a second photoelectric conversion region (see figure 7A, element 703); and 
a second charge accumulation region (see figure 7A, element 703 and para 57-59: the semiconductor region 703 has a photoelectric conversion region and a charge accumulation region); and 
a light shielding film (see figure 1A, elements 112a, 112b, 113, and 117 and figure 7A, elements 712a, 712b, 713a, and 713b) disposed above a light receiving surface of the first charge accumulation region and the second charge accumulation region wherein the light shielding film overlaps a first area of the first pixel and a second area of the second pixel (see para 31-32; 59-60; and 7A: the light shielding portions 712a, 712b, 713a, and 713b covers everything except the openings 700 over the second charge photoelectric conversion region) and 
wherein the second area is greater than the first area (see figures 1A and 7A: one pixel is fully covered while the other is partially covered).
In regard to claim 22, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 21, wherein the light shielding film includes a first opening that overlaps the first photoelectric conversion region (see figure 1A and para 31-32: opening in shielding portion 117).
In regard to claim 23, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 22, wherein the light shielding film includes a second opening that overlaps the second photoelectric conversion region (see figure 7A and para 60: opening 700 in shielding portions 713a and b).
In regard to claim 24, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 23, wherein the second opening is smaller than the first opening (see figure 1A and 7A and para 57).
In regard to claim 25, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 23, further comprising: a plurality of first pixel transistors for the first pixel arranged at one side of the first pixel (see figure 1B and para 28).
In regard to claim 26, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 25, wherein gate electrodes of the plurality of first pixel transistors are aligned with one another in a first direction (see figure 1B and para 28).
In regard to claim 27, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 26, wherein the plurality of first pixel transistors includes a reset transistor (see figure 1B, element 147), an amplification transistor (see figure 1B, element 145), and a selection transistor (see figure 1B, element 146) (see para 28).
In regard to claim 28, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 25, further comprising: a plurality of second pixel transistors for the second pixel arranged at one side of the second pixel (see para 28 and 58: the pixel of figure 7a has the same transistor elements of the first pixel figures 1A and B).
In regard to claim 29, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 28, wherein gate electrodes of the plurality of second pixel transistors are aligned with one another in a first direction (see para 28 and 58: the pixel of figure 7a has the same transistor elements of the first pixel figures 1A and B).
In regard to claim 30, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 29, wherein the plurality of second pixel transistors includes a reset transistor, an amplification transistor, and a selection transistor (see para 28 and 58: the pixel of figure 7a has the same transistor elements of the first pixel figures 1A and B).
In regard to claim 31, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 21, wherein the first charge accumulation region is adjacent to the first photoelectric conversion region and covered by the light shielding film (see figure 1A).
In regard to claim 32, Hashimoto, US 2014/0091378, discloses the light detecting device of claim 31, wherein the second charge accumulation region is adjacent to the second photoelectric conversion region and covered by the light shielding film (see figure 7A).
In regard to claim 33, Hashimoto, US 2014/0091378, discloses an electronic apparatus, comprising: 
a signal processing device (see para 63); and 
a light detecting device including: 
a first pixel including: 
a first pixel (see figure 1A: image pickup pixel) including: 
a first photoelectric conversion region (see figure 1A, element 103 and figure 1B, element 141); and 
a first charge accumulation region (see figure 1B, element 143 and para 28); 
a second pixel (see figure 7A, focus detection pixel) including: 
a second photoelectric conversion region (see figure 7A, element 703); and 
a second charge accumulation region (see figure 7A, element 703 and para 57-59: the semiconductor region 703 has a photoelectric conversion region and a charge accumulation region); and 
a light shielding film (see figure 1A, elements 112a, 112b, 113, and 117 and figure 7A, elements 712a, 712b, 713a, and 713b) disposed above a light receiving surface of the first charge accumulation region and the second charge accumulation region wherein the light shielding film overlaps a first area of the first pixel and a second area of the second pixel (see para 31-32; 59-60; and 7A: the light shielding portions 712a, 712b, 713a, and 713b covers everything except the openings 700 over the second charge photoelectric conversion region) and 
wherein the second area is greater than the first area (see figures 1A and 7A: one pixel is fully covered while the other is partially covered).
In regard to claim 34, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 33, wherein the light shielding film includes a first opening that overlaps the first photoelectric conversion region (see figure 1A and para 31-32: opening in shielding portion 117).
In regard to claim 35, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 34, wherein the light shielding film includes a second opening that overlaps the second photoelectric conversion region (see figure 7A and para 60: opening 700 in shielding portions 713a and b).
In regard to claim 36, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 35, wherein the second opening is smaller than the first opening (see figure 1A and 7A and para 57).
In regard to claim 37, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 35, further comprising: a plurality of first pixel transistors for the first pixel arranged at one side of the first pixel (see figure 1B and para 28).
In regard to claim 38, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 37, wherein gate electrodes of the plurality of first pixel transistors are aligned with one another in a first direction (see figure 1B and para 28).
In regard to claim 39, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 38, wherein the plurality of first pixel transistors includes a reset transistor (see figure 1B, element 147), an amplification transistor (see figure 1B, element 145), and a selection transistor (see figure 1B, element 146) (see para 28).
In regard to claim 40, Hashimoto, US 2014/0091378, discloses the electronic apparatus of claim 37, further comprising: 
a plurality of second pixel transistors for the second pixel arranged at one side of the second pixel, wherein gate electrodes of the plurality of second pixel transistors are aligned with one another in a first direction (see para 28 and 58: the pixel of figure 7A has the same transistor elements of the first pixel figures 1A and B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2012/0188425 discloses an imaging device with phase difference detection pixels.  US 2011/0109776, discloses an imaging device with first and second pixel groups. US 2013/0222630, discloses an imaging device with a plurality of light shielding portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs